Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims , drawn to a method for facilitating community-based electronic trading on a hybrid social and trading platform, comprising, inter alia, establishing links between accounts of users, designating particular users as leaders and followers, generating, for integrity checking, a directed graph, generation of the graph comprising allocating in memory a node structure for each platform user and providing directed links from the node structure of each leader to respective node structures of followers of the leader, and testing integrity by either detecting or confirming absence of a cycle in the directed graph, classified in G06F 16/9024.
II. Claims , drawn to a method for facilitating community-based electronic trading on a hybrid social and inter alia, providing and displaying user interfaces on display panels of users, and enabling communication among the users, including posting and display of comments, including subsequent comments in response to previous comments, classified in H04L 51/32.
III. Claims , drawn to a method for displaying asset prices and order densities, comprising, inter alia, obtaining order volume distributions, generating order density distributions correlated with price points, and displaying order density values corresponding to asset prices and times, comprising setting an optical property of a pixel according to the order density value, classified in G09G 2320/0613.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I designates users as leaders and followers, establishes a .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I designates users as leaders and followers, establishes a structure of nodes and links among the users, and tests integrity, while Invention III generates and displays order density values corresponding to asset prices and times, wherein the displaying comprises setting an optical property of a pixel according to the order density value.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention II provides and displays user interfaces for interactive communication among the users, while Invention III generates and displays order density values corresponding to asset prices and times, wherein the displaying comprises setting an optical property of a pixel according to the order density value.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
A telephone call was made to Suhrid Wadekar on January 4, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. (Calls were made to the telephone number of record, 617-570-1000, and the telephone number found on attorney's webpage, 617-570-8139. In both cases, the Examiner received recorded messages indicating that the call could not go through or that the number did not have voice mail.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

January 13, 2021